DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 16/866,987 and is in response to Applicant Arguments/Remarks filed 12/20/2021.
Claims 1-9 are previously pending, of those claims, claim 1 has been amended.  All amendments have been entered.  Claims 1-9 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by TENG (US 2013/0143093 A1).
TENG teaches a battery module 10 that includes multiple battery cells 12 (paragraph 0012).  Each battery cell 12 provides a busbar 16 to connect the terminals of adjacent cells (paragraph 0013).  Through busbars 16 the cells 12 of the battery module 10 are electrically connected to another to power a load (paragraph 0013).  A cooling .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over TENG (US 2013/0143093 A1) in view of HAN (US 2014/0315051 A1).
Claim 2 is dependent upon claim 1, which is rejected above under 35 U.S.C. 102(a1) in view of TENG.  TENG teaches the busbars are arranged on the top side of the cooling plate 20 (paragraph 0018).  However, TENG does not explicitly teach a heat transfer barrier on the bus bar.  
HAN teaches a rechargeable battery module including a plurality of rechargeable batteries and a bus bar that electrically connects the bus bar (abstract).  A heat insulating member 76 may then enclose the bus bar (paragraph 0089).  The heat insulating member may be formed by coating a film on the bus bar (paragraph 0089).  If the heat insulating member 76 is provided, the heat emission of the heat may be decreased, so that a fuse part may more easily be melted at a predetermined current (paragraph 0091).  
Therefore at the time the invention was filed one having ordinary skill in the art would have been motivated to include the heat insulating member 76 which encloses the bus bar as taught by HAN for the bus bars of TENG, as HAN teaches the benefit of the use of the fuse which helps prevent the battery from overcharging (paragraphs 0091-0093).

Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TENG (US 2013/0143093 A1) in view of QIU (CN 105280978 A).
Claim 3 is dependent upon claim 1, which is rejected above under 35 U.S.C. 102(a1) in view of TENG.  TENG teaches battery cells 12 formed between adjacent cooling plates 20 (see Figure 1).  Therefore, the adjacent cooling plates 20 surround a first and second side of the energy cell (Figure 1).  TENG does not explicitly teach that these cooling plates are the claimed oscillating heat pipe cover.  
QIU teaches a power battery thermal management system that includes a metal plate type pulsating heat pipe (abstract).  The system can efficiently solve the problems of high temperature heat dissipation and energy recycling of power batteries, and the pulsating heat pipe is integrated with the bracket to save space (abstract).  The system has a large heat dissipation capacity and a short response time, the metal plate is in close contact with the surface of the power battery (page 2 lines 29-31).  There is included a metal plate type pulsating heat pipe 3 that is used to transfer heat generated during the operation of the battery (page 5 lines 12-13).  The system includes a power battery bracket 10 composed of a metal plate type pulsating heat pipe, a battery module case 12, a box top cover 11, and a plurality of batteries 2 (page 5 lines 14-17).  Separate metal plates 5 and 7 are in close contact, and there is a pulsating heat pipe 4 which is divided into an evaporation end and a condensation end (page 5 lines 17-18).  The evaporation end is close to the two dies of the batteries, and the condensing end extends to the lower parts of the battery (page 6 lines 1-3).  The pulsating heat pipe 4 is designed to be folded back and forth, and the number of bends and spacing of the heat pipes are adjusted according to the uneven heat production characteristics of the 
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the cooling channels of TENG with the pulsating heat pipe 4 of QIU, as QIU teaches that such pulsating heat pipes have the beneficial advantage of a large heat dissipation capacity and a short response time (QIU page 2 lines 30-31).  The pulsating heat pipe of QIU is taken to be analogous to the claimed oscillating heat pipe.  
With respect to claim 4.  TENG teaches as seen in Figure 3 that the cooling plate has a shape that is substantially the same as the exterior shape of the second portion of the energy cell (see Figure 3) and similarly QIU teaches as seen in Figure 1 that the shape of the heat pipes match that of the cells.  
With respect to claim 5. TENG teaches the cooling channels have a meandering channel (see Figures 4-5).  These channels are configured to circulate a fooling fluid (paragraph 0015).  Similarly, QIU teaches the heat pipe 4 is designed to be folded back and forth (page 6 lines 9-11 and Figure 2) and includes at least a coolant fluid (abstract).  Therefore, the heat pipe will have at least a meandering channel. 
With respect to claims 6-7.  TENG teaches a cooling fluid which is circulated (paragraph 0015).  However, TENG does not explicitly note that this fluid has the thermal characteristics such that cooling fluid will change from liquid to vapor phase.  
With respect to claim 8.  TENG teaches a plurality of cooling plates 20 (figure 1) and similarly QUI teaches a plurality of plates and meandering paths (see Figures 1-2).    
With respect to claim 9.  TENG teaches a plurality of cooling plates 20 formed with spaces between adjacent plates (Figure 1) similarly QIU teaches a plurality of the oscillating heat pipe covers separated from adjacent covers (Figure 1).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,693,201 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patent 

Response to Arguments
Applicant’s arguments, see pages 7-8 of Applicant arguments/Remarks, filed 12/20/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a1) in view of BOETTCHER have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TENG (US 2013/0143093 A1).
On page 7 of Applicant Arguments/Remarks Applicant argues that BOETTCHER does not teach the amended limitation of a multi-pass cooling channel that meanders back and forth through an interior of the cold plate and through which a coolant is circulated to remove heat absorbed by the cold plate cell holder from the at least one energy cell.  In contrast Applicant argues that in BOETTCHER the cooling jackets are hollow inside with a single cavity, and therefore does not teach the claimed multi-pass cooling channel that meanders back and forth.  This argument is persuasive.  However, new grounds of rejection are made in view of TENG.
TENG at least teaches the cooling plates 20 have a multi-pass cooling channel that meanders back and forth through the interior of the plate (see Figures 4-5).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722